UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6446



TERRY L. JACKSON,

                                              Plaintiff - Appellant,

          versus


E. MONTGOMERY TUCKER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-728-3)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry L. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry L. Jackson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion accepting the magis-

trate judge’s recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Jackson v.

Tucker, No. CA-97-728-3 (E.D. Va. Mar. 5, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2